Per Curiam.
— In this action respondent seeks recovery for personal injuries sustained by him in an automobile collision in Seattle. The case was tried before a jury, which found for defendant. This is an appeal from the order of the court granting respondent a new trial. The lower court is vested with discretion to grant or deny a motion for new trial, and when that judgment is so entered, it will not be disturbed on appeal unless it is shown that there was a manifest abuse of such discretion. Hawn v. Yakima County, 93 Wash. 87, 160 Pac. 7.
The record presenting no such abuse, the judgment is affirmed.